Citation Nr: 0407500	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied entitlement to service 
connection for diverticulitis.  The veteran testified in 
support of her claim before an RO hearing officer in 
September 2002.  In a statement of the case issued in 
February 2003, the RO recharacterized the issue on appeal as 
entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis, to reflect the veteran's 
arguments; such recharacterization is reflected on the first 
page of this decision.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding her claim.

2.  The veteran's current gastrointestinal diagnoses are 
diverticulitis and irritable bowel syndrome, which are not 
etiologically related to her period of active service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include diverticulitis, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  The VCAA eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, which are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The VCAA provides that VA must notify a claimant of the 
information and evidence needed to substantiate a claim and 
assist her in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A.  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with these provisions.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this case, the veteran filed her claim for service 
connection in June 2001.  In a letter dated August 2001, the 
RO informed the veteran of VA's newly expanded duties to 
notify and assist and indicated that it was developing her 
claim.  Thereafter, as explained in greater detail below, the 
RO undertook all notification and development action 
necessary to comply strictly with the VCAA and considered the 
veteran's claim pursuant thereto.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (holding that VCAA notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  In light of this fact, 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, VA notified the veteran of the information and 
evidence needed to substantiate her claim, explained to her 
who was responsible for obtaining such information, and 
advised her to submit all evidence in her possession that 
might substantiate her claim.  See 38 U.S.C.A. §§ 5102, 5103; 
see also Quartuccio, 16 Vet. App. at 183; Pelegrini, 17 Vet. 
App. at 412 (holding that VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim).  

Specifically, in a rating decision dated February 2002 and a 
statement of the case issued in February 2003, the RO 
informed the veteran of the reasons for which her claim had 
been denied, the evidence it had obtained and considered in 
support of that claim, and the evidence the veteran still 
needed to submit to substantiate that claim, including 
medical evidence linking her gastrointestinal disorder to her 
period of active service.  As well, the RO notified the 
appellant of all regulations pertinent to her claim, 
including those governing VA's duties to notify and assist.

In addition, in its August 2001 letter and another letter 
dated October 2001, the RO informed the veteran that, to 
prevail in her claim, the evidence must show that the veteran 
has a current disability that is related to an in-service 
injury or disease.  The RO indicated that it would secure the 
veteran's service medical records and other military records 
to substantiate her assertion that she had an in-service 
injury or disease.  The RO also indicated that it would 
secure VA medical records or other treatment records to 
substantiate her assertion that she had persistent and 
recurrent symptoms of a current disability.  The RO advised 
the veteran to submit her own written statements and 
statements from others describing her symptoms.  With regard 
to the question of whether the in-service injury or disease 
was related to the current disability, the RO explained that 
the best evidence to submit included medical records and/or a 
medical opinion.  The RO suggested obtaining a medical 
opinion linking her current disability to service from her 
doctor.

After recommending that the veteran submit all pertinent 
medical and lay evidence and information, the RO indicated 
that it would make reasonable efforts to assist the veteran 
in securing such evidence and information.  The RO asked the 
veteran to identify the sources of the evidence and 
information, and explained that, ultimately, it was the 
veteran's responsibility to substantiate her claim.  The RO 
provided the veteran a choice of obtaining and sending to the 
RO all pertinent treatment records, or signing the enclosed 
forms authorizing the release of those records so that VA 
could secure them and associate them with the claims file.  
The RO indicated that it had associated the veteran's 
treatment records from Meridia Huron Hospital (dated from 
December 1989 to March 1999) with the claims file and had 
requested her service medical records and treatment records 
from the VA Medical Center in Cleveland. 
                
Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to her claim.  See 38 U.S.C.A. § 5103A.  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to her claim, including 
VA and private treatment records.  The RO provided the 
veteran an opportunity to elaborate on her written statements 
by presenting testimony at a hearing held in September 2002.  
And, in October 2002, the RO afforded the veteran a VA 
examination, during which an examiner addressed the etiology 
of the disability at issue in this appeal.   

The veteran and her representative argue that VA did not 
satisfy its duties to notify and assist the veteran.  In a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received at the 
RO in February 2003, the veteran asked the Board to obtain a 
medical opinion as to whether it is at least as likely as not 
that her in-service gastrointestinal problems and treatment 
for one year thereafter are etiologically related to the 
current diagnosis of irritable bowel syndrome with associated 
mild limited diverticular disease.  In a Written Brief 
Presentation dated September 2003, the representative 
requested a remand for the purpose of notifying the veteran 
of any information, including medical and lay evidence, that 
was not previously provided to VA that is necessary to 
substantiate her claim, and whether she or VA is responsible 
for submitting such information.  The representative asked 
the Board to provide specific notice regarding what type of 
evidence may be used to substantiate what happened in 
service, the allegations of post-service continuity of 
symptomatology, and the severity of the disability.  

The Board acknowledges the aforementioned requests.  However, 
the Board already obtained a medical opinion addressing the 
etiology of the veteran's gastrointestinal disorder.  
Specifically, in October 2002, during a VA examination, an 
examiner addressed this matter after reviewing the claims 
file and acknowledging the veteran's documented in-service 
gastrointestinal complaints.  In its August 2001 letter, the 
RO informed the veteran that, if she wished, she could submit 
a medical opinion from her doctor addressing this matter.  
The veteran did not choose to do so.  In addition, as 
previously indicated, in letters dated August 2001 and 
October 2001, a rating decision dated February 2002, and a 
statement of the case issued in February 2003, the RO 
informed the veteran how medical and lay evidence could be 
used to substantiate various elements of her service 
connection claim.  As well, the RO indicated that because the 
evidence provided to VA did not etiologically link the 
veteran's current gastrointestinal disability to service, VA 
was obtaining a medical opinion addressing the matter.  The 
RO indicated that, in the alternative, the veteran could 
submit such an opinion.  There is simply no other information 
VA could have provided the veteran to aid her in developing 
her claim.

In sum, VA notified the veteran of the information and 
evidence not of record that was needed to substantiate her 
claim, explained to her whether she or VA was responsible for 
submitting such evidence, advised her to submit all evidence 
in her possession that might substantiate her claim, and 
fully developed all evidence necessary for the claim's 
equitable disposition.  Inasmuch as VA provided the veteran 
adequate notice and assistance with regard to her claim, the 
Board may proceed in deciding it on its merits. 



II.  Analysis of Claim

The veteran seeks service connection for a gastrointestinal 
disorder.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In written statements submitted in support of her appeal and 
during the September 2002 hearing at the RO, the veteran 
asserted that her diverticulitis first manifested in service, 
when she was treated on four occasions for gastrointestinal 
complaints.  She also asserted that, thereafter, she 
continued to experience abdominal pain and other symptoms of 
that disease, including within the year following her 
discharge from service.  Allegedly, during that year, she 
sought extensive treatment for gastrointestinal complaints at 
Meridia Huron Hospital and Mount Sinai.  Since 1975, she has 
allegedly been hospitalized on six or seven occasions for 
gastrointestinal complaints.  The veteran posits that due to 
the in-service treatment, continuity of gastrointestinal 
treatment after service, and the presence of a current 
gastrointestinal disorder, service connection should be 
granted for a gastrointestinal disorder, including 
diverticulitis. 



In this case, the veteran had active service from August 1973 
to August 1975.  Her service medical records confirm that she 
received treatment for gastrointestinal complaints during 
this time period.  Specifically, in March 1972, the veteran 
complained of abdominal pains, but the examiner rendered no 
gastrointestinal diagnosis.  In December 1973, the veteran 
reported stomach cramps.  The examiner diagnosed probable 
functional gastrointestinal syndrome.  In January 1974, the 
veteran complained of vomiting and diarrhea.  The examiner 
initially diagnosed gastrointestinal syndrome.  Subsequently, 
at Fort Devens, another examiner diagnosed gastroenteritis.  
In September 1974, the veteran complained, in part, of 
stomach cramps, but the examiner rendered no gastrointestinal 
diagnosis.  In December 1974, the veteran twice complained of 
lower abdominal pain.  During the first visit, she also 
reported diarrhea of two days' duration.  The examiners 
rendered no diagnosis.  In April 1975, the veteran reported 
having experienced stomach pains for about one hour.  The 
examiner diagnosed probable gastroenteritis, and questionable 
menstrual cramping, peptic ulcer disease, and functional 
bowel syndrome.  Notably, on separation examination conducted 
in May 1975, the examiner noted a normal clinical evaluation 
of the veteran's gastrointestinal system.

According to the veteran's hearing testimony, within the year 
following discharge, in 1976, she received treatment for 
gastrointestinal complaints at Meridia Huron Hospital and Mt. 
Sinai.  However, records from these facilities, which the 
veteran secured on her own initiative in 2001, do not confirm 
this alleged treatment.  Rather, they reflect no medical 
treatment prior to 1989, and no treatment for 
gastrointestinal complaints prior to 1994.  

In August 1994, the veteran presented to Mt. Sinai 
complaining of abdominal pain.  An x-ray revealed no 
radiographic abnormality.  In July 1996, she underwent an 
abdominal hysterectomy.  In February 1999, the veteran 
presented to Meridia Huron Hospital complaining of abdominal 
pain.  A physician diagnosed diverticulitis, which later 
improved.  In March 1999, the veteran again reported pain in 
the left lower quadrant and testing revealed a pelvic mass.  
Since then, the veteran has been seen at a VA Medical Center 
for multiple medical complaints, including abdominal pain 
reportedly due to medications, and a VA physician has 
diagnosed diverticulitis.  A VA examiner confirmed this 
diagnosis during a VA examination conducted in October 2002.  
As well, he diagnosed irritable bowel syndrome.  The above-
cited medical evidence does not address the etiology of 
existing gastrointestinal disability.

The Board acknowledges that medical documents dated after the 
veteran's discharge from service establish that the veteran 
currently has a gastrointestinal disability that has been 
diagnosed as diverticulitis and irritable bowel syndrome.  
The medical evidence of record also clearly establishes that 
the veteran received treatment for gastrointestinal 
complaints in service.  Moreover, based on the veteran's oral 
and written statements, she continued to experience 
gastrointestinal problems, including abdominal pain, 
subsequent to service.  To merit an award of service 
connection under 38 U.S.C.A. §§ 1110, 1131, however, the 
veteran must submit competent evidence establishing the 
existence of a current disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the veteran has submitted no evidence, other 
than her own assertions, establishing that her current 
gastrointestinal disorder, to include diverticulitis, is 
related to the documented in-service complaints.  These 
assertions, alone, are not considered competent evidence of a 
nexus between a current disability and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Instead, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The only competent medical evidence addressing the etiology 
of the veteran's gastrointestinal disability, the October 
2002 VA examination report, refutes the existence of a link 
between current gastrointestinal disability and service.  
During the VA examination conducted in October 2002, this 
examiner found that the veteran had symptoms that were both 
upper gastrointestinal in nature as well as colonic in 
nature.  He attributed these symptoms to irritable bowel 
syndrome and associated mild, limited diverticular disease.  
He indicated that he had reviewed the file.  He then 
concluded that there was no evidence that diverticular 
disease of such a mild nature as found on the barium enema 
examination was present at the time of the veteran's service-
related gastrointestinal symptoms and cannot be etiologically 
related thereto.  The following month, the examiner amended 
the report by commenting that there was no relationship 
between the veteran's irritable bowel syndrome and 
diverticulosis.  There is no competent medical opinion 
refuting the conclusion that no etiological relationship 
exists between currently diagnosed gastrointestinal 
disability and the veteran's active service.

The evidence in this case is not in relative equipoise.  In 
sum, the competent evidence shows that currently diagnosed 
gastrointestinal disabilities were first noted many years 
subsequent to service and that such diagnoses are not related 
to the veteran's in-service gastrointestinal symptoms.  As 
such, the preponderance of the evidence is against the claim, 
and the veteran may not be afforded the benefit of the doubt.  
Based on the foregoing, the Board concludes that a 
gastrointestinal disorder, including diverticulitis, was not 
incurred in or aggravated by service.


ORDER

Service connection for a gastrointestinal disorder, to 
include diverticulitis, is denied.  



	                        
____________________________________________
J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



